Case: 1:19-cv-01710-JDG Doc #: 99 Filed: 03/26/21 1 of 1. PageID #: 689




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MELVIN MARINKOVIC,                          )    CASE NO. 1:19CV1710
                                            )
               Plaintiff,                   )
                                            )
              v.                            )    MAGISTRATE JUDGE
                                            )    JONATHAN D. GREENBERG
CANDICE HAZELWOOD,                          )
                                            )
                   Defendant                )
                                            )    JUDGMENT ENTRY


    Consistent with a Memorandum Opinion and Order of this Court also filed this date,

Defendant’s Motion for Summary Judgment (Doc. No. 80) is GRANTED and Plaintiff’s Motion for

Partial Summary Judgment (Doc. No. 86) is DENIED.

      IT IS SO ORDERED.


Date: March 26, 2021                                    s/Jonathan D. Greenberg
                                                        Jonathan D. Greenberg
                                                        United States Magistrate Judge
